Citation Nr: 1445901	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  14-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a prostate disability to include urinary problems.

2. Entitlement to service connection for memory loss.

3. Entitlement to service connection for a skin disability .

4. Entitlement to service connection for a muscle soreness disability .

5. Entitlement to service connection for a testicle disability .

6. Entitlement to service connection for unspecified joint pain.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Cleveland, Ohio currently has jurisdiction over the Veteran's claim.

In July 2013, the Veteran had an Informal Conference with a Decision Review Officer (DRO).  A copy of the report has been associated with the claims file.

The Veterans Benefits Management System (VBMS) contains the Veteran's letter to withdraw his hearing request.  The Virtual VA paperless claims processing system contains relevant VA treatment records pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a prostate disability, testicle disability, muscle soreness, and unspecified joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The  issue of entitlement to a total rating by reason of individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See Veteran's statement dated in February 2014.




FINDINGS OF FACT

1. Mild memory loss is a manifestation of the service-connected posttraumatic stress disorder (PTSD) and is specifically included in the rating criteria used for the evaluation of that disorder.  

2. The Veteran is not shown to have a skin disability.


CONCLUSIONS OF LAW

1.  Service connection for memory loss (as a distinct ratable entity), to include as due to exposure to contaminated water at Camp Lejeune, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 4.14 (2013). 

2.  A disability manifested by a skin rash was not incurred in or aggravated by active service, to include as due to exposure to contaminated water at Camp Lejeune.38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The duty to notify in this case was satisfied by letters sent to the Veteran in February 2012 and May 2012.  The claim was last adjudicated in November 2013. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

In a July 2012 statement, the Veteran indicated that records for private treatment are not available because the doctors have either died, moved, or are out of business.  

VA has not provided an examination for the Veteran's skin condition, but none is necessary, as there is no suggestion, via medical records or the Veteran's assertions, of a present skin condition.  Regarding the claim of service connection for memory loss, there is no suggestion that a VA examination would help to substantiate the claim as it is being denied as a matter of law.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

II. Law and Regulation

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Board notes that the Veteran served at Camp Lejeune during the period of potential exposure.  See Veterans Benefits Administration Fast Letter 11-03 (January 11, 2011).  Therefore, it is conceded that the Veteran may have been exposed to contaminated drinking water.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

III. Memory Loss

The Veteran avers that he has a memory loss disability due to service, to include as due to exposure to contaminated water at Camp Lejeune.

The Board notes that service connection is currently in effect for PTSD, for which a 30 percent evaluation is assigned.  Mild memory loss represents a symptom which is specifically included in the enumerated criteria for the 30 percent rating, under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Diagnostic Codes 9201-9435.  The evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  38 C.F.R. § 4.14.

It is noted that the Veteran has denied memory loss.  See VA treatment records dated in May 2010, September 2012, and February 2013.  On a May 2010 VA PTSD examination, the examiner indicated that the Veteran had "no significant memory loss."  Then, in a May 2011 VA neurology consult, the examiner noted the Veteran's "memory is good."

The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as memory loss.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's assertions in this case are inconsistent with his reports during VA treatment and findings on VA examination.

To the extent that any deficit in memory has been complained of or is otherwise documented, the Board finds that this is fully contemplated in the Veteran's 30 percent rating for PTSD.  Therefore, the Board finds that, as a matter of law, service connection for memory loss as a separate disability may not be granted where the Veteran is already service-connected for a disability producing that same symptomatology.  Accordingly, the claim of service connection for memory loss is denied as a matter of law, and the benefit of the doubt rule is not for application in resolution of this appeal.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).

IV. Skin disability

Although he has not advanced a clear assertion of a disability, the Veteran contends that he has a current disorder due to service, to include as due to exposure to contaminated water at Camp Lejeune.

The Veteran's service treatment records reflect a complaint of a skin rash in July 1958.  Further episodes of a skin rash are not noted during active service.  Moreover, the December 1958 report of medical examination at separation disclosed that the skin was normal.

Furthermore, there is no lay or medical evidence of a skin disability.  Despite the Veteran's general assertions that he is entitled to service connection for a skin disorder, he has not provided any evidence of treatment or diagnoses of a skin condition.  There is no indication in the medical record or by lay testimony that the Veteran has a skin disability.

The Veteran is certainly competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's statements; however his statements are vague and clearly inadequate to establish that he has a skin rash or residuals of a skin rash.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Even conceding the Veteran's potential exposure to contaminated water in Camp Lejeune does not assist his claim.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection service connection for a skin condition, to include as due to exposure to contaminated water at Camp Lejeune.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for memory loss (as a distinct disability) is denied.

Service connection for a skin disability is denied.



REMAND

The Veteran contends that his prostate disability, testicle disability, muscle soreness, and unspecified joint pain are due to his period of service, to include due to exposure to contaminated water in service. 

The Board notes that the disorders claimed by the Veteran are not specifically recognized by VA as residuals of contaminated water at Camp Lejeune.  However, that does not preclude the Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Remand is required to afford the Veteran a VA examination.  VA treatment records note a history of elevated prostate-specific antigen test (PSA).  A May 2010 ultrasound and biopsy of the prostate showed no malignancy.  Although benign prostate hypertrophy is not a recognized manifestation associated with the water supplies at Camp Lejeune, here the Veteran argues that the disorder is related to water exposure on a direct basis.  A VA medical opinion has not been obtained and should be afforded.  

Similarly, the VA treatment records noted his left testicle appears enlarged with tenderness in the epididymal area with a diagnosis of possible epididymitis.  Considering that he has not been afforded a VA examination and he argues that the disorder is related to Camp Lejeune water exposure, then a medical examination should be obtained.

Regarding the claim of service connection for muscle soreness, VA outpatient records list muscle relaxants as active outpatient medications.  There is no indication of any associated underlying pathology.  In an August 2013 letter, the Veteran reported that his "body was sore" after receiving immunization shots.  Considering the low threshold for triggering an examination, a VA medical examination should be afforded.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Veteran avers that he has unspecified joint pain due to service.  In an undated letter, an informant stated that the Veteran experienced "joint pain including pelvic pain."  In addition, VA treatment records note joint pain involving the pelvic region and thigh with x-ray evidence of arthritis.  In an August 2013 statement, the Veteran indicated that he has "below the belt pain."  Given that the record reflects possible pelvic disabilities that may be related to service, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

2. Schedule the Veteran for a VA examination to evaluate his complaints of prostate disability, testicle disability, muscle soreness and unspecified joint pain.  All indicated tests and studies should be performed and clinical findings should be reported.  A clinical history should be obtained.  

After a thorough review of the evidence, the examiner should identify all current prostate conditions, testicle conditions, muscle soreness disorders, and unspecified joint pain disorder.

For each disorder identified, the examiner should state whether it is at least as likely as not (50 percent probability or better) that the disorder manifested in or is otherwise related to the Veteran's period of service, including as a result of exposure to contaminants in water at Camp Lejeune.  The examiner is advised that VA has already conceded in-service contaminated water exposure. 

The examiner should specifically address the Veteran's benign prostatic hypertrophy, the enlarged left testicle with possible epididymitis, his claims of muscle soreness from immunizations, and complains of pelvic region pain.

The examination report should include complete rationale for all opinions and conclusions reached.

3. Then, the RO should readjudicate the Veteran's claims for entitlement to service connection for a prostate disability, testicle disability, muscle soreness, and unspecified joint pain.  If the determinations remain unfavorable to him, he must be furnished with a Supplemental Statement of the Case.  Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


